Citation Nr: 0118764	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  98-10 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  This appeal arises from a July 1997 rating decision of 
the Department of Veterans Affairs (VA), Nashville, 
Tennessee, regional office (RO).  

In July 1999, the Board of Veterans' Appeals (Board) remanded 
the case in order that the veteran be scheduled for a Travel 
Board hearing.  

In January 2001, a hearing was conducted in Nashville, 
Tennessee, by the Board member rendering this decision, who 
was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107 (West 1991 & Supp. 2000).

The Board notes that the veteran reported persistent buzzing 
in the left ear on a VA psychiatric examination in December 
1948, which he noted had begun immediately following his 
discharge from service, and tinnitus was reported on the 
February 1998 VA audiologic examination.  The veteran has not 
filed a formal claim for service connection for tinnitus; 
however, the issue is reasonably raised by the record, and is 
hereby referred to the RO for action deemed appropriate.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's hearing was noted as normal at separation 
from service and on a VA examination in November 1948, nearly 
three years after separation from service; the first 
objective indication of hearing loss was in 1997, 
approximately 52 years after his separation from service, and 
no medical evidence of record has linked his current 
bilateral hearing loss with any incident of service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 1991); 
38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that while the appeal was pending, the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was enacted.  The Act, in 
pertinent parts, eliminated the concept of a well-grounded 
claim and imposed on VA new duty to assist and notice 
obligations.  In regard to the issue of on appeal, the Board 
finds that that issue is adequately developed for appellate 
review, and need not be remanded to the RO for initial review 
in light of the VCAA.  The duty to assist has been met in 
that the RO has secured all pertinent records of which it had 
notice and arranged for an adequate VA examination to 
evaluate the claim.  The veteran was contacted and requested 
to provide information as to any treatment for hearing loss 
in the years immediately following service.  The veteran 
replied that he had seen one physician in Brooklyn, New York, 
in approximately 1947, but that this man had long since died 
and there was no way to obtain his records.  There is no 
indication that any other available records have not been 
obtained.  Furthermore, in the statement of the case the RO 
has met the notice requirements of the VCAA.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 1991).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000).  Sensorineural hearing loss may be 
presumed to have been incurred during service if it is 
manifest to a degree of 10 percent or more within the first 
year following service.  38 U.S.C.A. § 1101, 1112 (West 
1991).  



The service medical records show that the veteran's hearing 
was within normal limits in both ears at the entrance 
examination in January 1943.  There were no complaints or 
treatments with respect to the ears or hearing during 
service.  The separation examination in December 1945 noted 
15/15 hearing in each ear by whispered voice testing.

A VA examination was conducted in November 1948, and the 
report shows "ear trouble in 1944."  The examiner noted 
that ordinary conversation hearing was 20/20 in both ears.  
No hearing loss was noted.

On a VA psychiatric evaluation in December 1948, the veteran 
noted various complaints, including "gets buzzing in left 
ear and pain."  The examiner also noted that the veteran 
reported that "about 2 days after discharge started to 
having buzzing in the left ear, continuous every day and 
sometimes with sharp pain which radiates down his left 
neck."  The veteran did not report any hearing problems at 
this time, however.

The veteran was hospitalized by VA for eight days following 
an automobile accident in June 1959.  During that 
hospitalization, he did not report any hearing difficulties, 
and examination of the ears was normal.  

The record contains no objective evidence of any treatment 
for or complaints of hearing loss in the years following 
service.  In April 1997, the veteran requested hearing aids 
from VA.  A VA audiologic examination was conducted in 
February 1998.  The veteran reported noise exposure from 
aircraft engines and arms fire during his service as a 
paratrooper and battlefield medic.  The veteran also reported 
post-service employment-related exposure to loud machines in 
factories.  The veteran reported a history of tinnitus since 
1945.  Pure tone testing revealed a severe, mixed hearing 
loss in the left ear, and a moderate to moderately severe 
sensorineural hearing loss in the right ear.  

The current VA audiologic findings show that the veteran has 
a current bilateral hearing loss by VA standards.  38 C.F.R. 
§ 3.385 (2000).  However, there is no objective evidence 
which would connect the current hearing loss to the veteran's 
period of service more than five decades earlier.  The 
veteran told the VA examiner that he had been exposed to 
post-service noise trauma in factories.  During his hearing 
before the undersigned in January 2001, the veteran denied 
any post-service employment-related noise trauma.  However, 
in light of the service separation examination and the 1948 
VA examination, both of which indicated no hearing loss, the 
distinction is not critical to resolution of the claim.  

The veteran has contended in written statements, hearing 
testimony, and in histories reported to medical care 
providers that his hearing loss was attributable to noise 
exposure during service.  The issue is whether the veteran 
developed a chronic hearing disorder during service to which 
the current complaints are causally related.  The veteran 
believes that there is a causal relationship.  However, his 
lay statements are contradicted by the medical evidence 
showing a normal separation examination and VA examination in 
1948, and no hearing loss diagnosis until many decades after 
service, and, by themselves, the lay statements are not 
competent evidence to support a finding on a medical question 
requiring special experience or special knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The objective evidence does not indicate the presence of 
hearing loss until 1997, approximately 52 years after 
separation from service, and there is no competent evidence 
showing a causal link between the current hearing problems 
and military service.  Importantly, while the veteran 
reported "ear trouble" and "buzzing" in his left ear in 
1948, he did not specifically complain of hearing loss until 
many decades later.  Moreover, the objective testing showed 
no hearing loss in 1945 or 1948.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for service connection for bilateral 
hearing loss.  38 U.S.C.A. § 1101, 1112 (West 1991); 
38 C.F.R. § 3.303 (2000).  Since the weight of the evidence 
for and against the claim is not in relative equipoise, the 
reasonable doubt rule does not apply.  38 C.F.R. § 3.102 
(2000).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

